Case 3:15-cv-01143-BJD-PDB Document 252 Filed 03/13/19 Page 1 of 8 PageID 11247




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

   WINN-DIXIE STORES, INC.,                     Case No. 3:15-CV-01143-BJD-PDB


                                                JOINT SUBMISSION ON
         v.                                     SETTLEMENT CONFERENCE
                                                AND REMAINING ISSUES
   SOUTHEAST MILK, INC., et al.,
Case 3:15-cv-01143-BJD-PDB Document 252 Filed 03/13/19 Page 2 of 8 PageID 11248




          Plaintiff and Defendants respectfully make this submission, pursuant to this Court’s

   Order dated February 4, 2019 (ECF No. 236), regarding the outcome of the Settlement

   Conference held on March 6, 2019 before Magistrate Judge Barksdale, and regarding the

   remaining issues to be decided in this case prior to trial.


   A.     OUTCOME OF THE MARCH 6, 2019 SETTLEMENT CONFERENCE


          Plaintiff and Defendants wish to inform this Court that they were unable to settle this

   case at the March 6, 2019 Settlement Conference held before Magistrate Judge Barksdale.


   B.     PLAINTIFF’S SUMMARY OF REMAINING ISSUES PRIOR TO TRIAL


          Plaintiff submits this list of issues to be decided prior to trial (or at trial if summary

   judgment is either not sought on the issue or not appropriate):


          (1) Whether the Per Se Rule or the Rule of Reason applies to Defendants’ conduct,

          (2) Whether either party is entitled to Summary Judgment under either the Per Se Rule

              or the Rule of Reason,

          (3) Whether Defendants are entitled to Capper Volstead immunity,

          (4) Whether Plaintiff’s expert or Defendants’ experts will be excluded,

          (5) The period for which Plaintiff may seek damages, and

          (6) Whether Defendants will be allowed to assert the defense of lack of standing that

              they have set forth in their Motion for Summary Judgment on the Issue of




                                                    1
Case 3:15-cv-01143-BJD-PDB Document 252 Filed 03/13/19 Page 3 of 8 PageID 11249




                Standing (Dkt. 242), and if so, whether Defendants are entitled to Summary

                Judgment on that issue,

            (7) Whether Plaintiff are entitled to the relief set forth in its Motion to Compel (Dkt.

                222) pending before Magistrate Judge Barksdale;

            (8) On the timing of the trial in this matter, as raised by Defendants in Paragraph No.

                1 below, Defendants make the suggestion that they could file their Summary

                Judgment and Daubert motions on or by April 1, 2019 (in Paragraph No. 9 below),

                no doubt implying that this might allow a trial in this case before Defendants’ trial

                in the First Impressions class action and Plaintiff’s and Plaintiff’s counsel trial in

                the Eggs multidistrict case. However, even if this deadline was moved forward,

                and even if this Court issued a ruling on 5 motions – 3 Summary Judgment

                motions and 2 Daubert motions – within 60 days (which would arguably not give

                this Court enough time to rule on the motions), the earliest a trial could be

                scheduled would be in early September, less than one month before Defendants’

                trial in First Impressions and less than two months before Plaintiff’s and Plaintiff’s

                counsel trial in the Eggs multidistrict case.1 Therefore, not only would this

                suggestion arguably not allow the Court enough time to rule on 3 Summary

                Judgment motions and 2 Daubert motions, but also it would still would not allow




   1
     The Eggs multidistrict litigation trial is scheduled for a “liability trial phase beginning October 31, 2019 with
   jury and continuing with damages phase with same jury beginning December 9, 2019.” (Dkt. 249-1 at
   2.)(Emphasis added.)



                                                           2
Case 3:15-cv-01143-BJD-PDB Document 252 Filed 03/13/19 Page 4 of 8 PageID 11250




                this case to be tried without running into preparation for Defendants’ trial in First

                Impressions and Plaintiff’s trial in Eggs.2


   Finally, of course, there will be issues raised on motions in limine, relating to the Pretrial

   Order materials and at trial regarding the admissibility of evidence and other issues relating to

   the trial of this case.


   C.      DEFENDANTS’ SUMMARY OF REMAINING ISSUES PRIOR TO TRIAL


           The parties did not resolve any issues at the settlement conference and all issues raised

   by the pleadings remain pending in this case, except for those previously resolved by the

   Court. Defendants further state that the following motions are currently pending:


        1. Assignment of the matter for a trial term, which is the subject of competing

           submissions by Plaintiff (ECF No. 249) and Defendants (ECF No. 251)

        2. Defendants’ Renewed Motion for Summary Judgment on Standing (ECF No. 242) and

           opposition (ECF No. 247)

        3. Defendants’ Motion to Seal Pursuant to Confidentiality Agreement and Opposition

           (ECF No. 241)

        4. Defendant Dairy Farmers of America’s Motion to Seal Unredacted Exhibit Containing

           Pricing Information (ECF No. 192). No opposition was filed.

        5. Defendants’ Motion to Seal Pursuant to Confidentiality Agreement and Opposition

           (ECF No. 193).

   2
     Moreover, Plaintiff’s pending Motion to Compel (Dkt. 222), if granted, would require Plaintiff and Defendants
   to take depositions of at least several witnesses and maybe more, particularly since Magistrate Judge Barksdale
   indicated that she would entertain discovery directed to the newly named witnesses (Dkt. 178 at p. 15).



                                                         3
Case 3:15-cv-01143-BJD-PDB Document 252 Filed 03/13/19 Page 5 of 8 PageID 11251




      6. Plaintiff’s Motion to Seal (ECF No. 195), and opposition (ECF No. 202)

      7. Defendant Dairy Farmers of America, Inc.’s Motion to Seal (ECF No. 218), and

         Plaintiffs’ Response to Defendant Dairy Farmers of America, Inc.’s Motion to Seal

         (ECF No. 221)

      8. Plaintiff’s Motion to Compel Defendants to Identify or Narrow List of Witnesses That

         They Intend to Call at Trial (ECF No. 222), and Defendants’ Response in Opposition

         to Plaintiffs’ Motion to Compel Defendants to Identify or Narrow List of Witnesses

         that They Intend to Call at Trial (ECF No. 224)

      9. In addition, the parties have until May 1, 2019 to file summary judgment motions on

         remaining merits issues and Daubert motions. In Defendants’ Response to Plaintiff’s

         Notice of Availability Regarding the Timing of Trial (ECF No. 251), Defendants

         noted that they “intend to file before May 1, 2019 and would be willing to move the

         deadline for these motions to April 1, 2019.”




                                                4
Case 3:15-cv-01143-BJD-PDB Document 252 Filed 03/13/19 Page 6 of 8 PageID 11252




   Dated: March 13, 2019                                 Respectfully Submitted,

   By: /s/ H. Timothy Gillis                             By: /s/ Cindy A. Laquidara
   H. Timothy Gillis, Trial Counsel                      Florida Bar No. 394246
   Florida Bar No. 133876                                Email: cindy.laquidara@akerman.com
   Jeffrey S. York                                       AKERMAN LLP
   Florida Bar No. 0987069                               50 North Laura Street, Suite 3100
   Shutts & Bowen LLP                                    Jacksonville, FL 32202
   1022 Park Street, Suite 308                           Telephone: (904) 798-3700
   Jacksonville, Florida 32204                           Facsimile: (904) 798-3730
   Phone: (904) 899-9926
   Fax: (904) 899-9965                                   Attorneys for Defendants National Milk
   tgillis@shutts.com                                    Producers Federation; Southeast Milk, Inc.;
   jyork@shutts.com                                      Dairy Farmers of America, Inc.; Land
                                                         O’Lakes, Inc.; and Agri-Mark, Inc.
   /s/ Patrick J. Ahern                                  Jonathan B. Sallet
   Patrick J. Ahern (admitted Pro Hac Vice)              District of Columbia Bar No. 336198
   Theodore Bell (admitted Pro Hac Vice)                 John J. Kavanagh
   Ahern and Associates, P.C.                            New York Bar No. 2858074
   Willoughby Tower                                      STEPTOE & JOHNSON LLP
   8 South Michigan Avenue                               1330 Connecticut Avenue, NW
   Suite 3600                                            Washington, DC 20036
   Chicago, Illinois 60603                               Telephone: (202) 429-3000
   (312) 404-3760                                        Facsimile: (202) 429-3902
   patrick.ahern@ahernandassociatespc.com                jsallet@steptoe.com
   theo.bell@ahernandassociatespc.com                    jkavanagh@steptoe.com
   Attorneys for Plaintiff Winn-Dixie Stores, Inc.       Attorneys for Defendant National Milk
                                                         Producers Federation aka Cooperatives
                                                         Working Together


                                                         Michael J. Beaudine, Esq.
                                                         Florida Bar No. 0772763
                                                         beaudine@lseblaw.com
                                                         LATHAM, SHUKER, EDEN &
                                                         BEAUDINE, LLP
                                                         111 N. Magnolia Avenue, Suite 1400
                                                         Orlando, FL 32801
                                                         Telephone: (407) 481-5800
                                                         Facsimile: (407) 481-5801

                                                         Attorneys for Defendant Southeast Milk, Inc.




                                                     5
Case 3:15-cv-01143-BJD-PDB Document 252 Filed 03/13/19 Page 7 of 8 PageID 11253




                                            W. Todd Miller
                                            District of Columbia Bar No. 414930
                                            Lucy S. Clippinger
                                            New York Bar No. 5105796
                                            BAKER & MILLER PLLC
                                            2401 Pennsylvania Avenue, NW, Suite 300
                                            Washington, DC 20037
                                            Telephone: (202) 663-7820
                                            Facsimile: (202) 663-7849
                                            tmiller@bakerandmiller.com
                                            lclippinger@bakerandmiller.com

                                            Attorneys for Defendant Dairy Farmers of
                                            America, Inc.


                                            Nathan P. Eimer
                                            Illinois State Bar No. 00735353
                                            Scott C. Solberg
                                            Illinois State Bar No. 6204487
                                            Benjamin E. Waldin
                                            Illinois State Bar No. 6317991
                                            EIMER STAHL LLP
                                            224 South Michigan Avenue, Suite 1100
                                            Chicago, IL 60604
                                            Telephone: (312) 660-7600
                                            Facsimile: (312) 692-1718
                                            neimer@eimerstahl.com
                                            ssolberg@eimerstahl.com
                                            bwaldin@eimerstahl.com

                                            Attorneys for Defendant Land O’Lakes, Inc.


                                            Jill M. O’Toole
                                            Connecticut No. 414338
                                            Diane C. Polletta
                                            Connecticut No. 428468
                                            John D. DiMarco
                                            Connecticut No. 435220
                                            SHIPMAN & GOODWIN LLP
                                            One Constitution Plaza
                                            Hartford, CT 06103




                                        6
Case 3:15-cv-01143-BJD-PDB Document 252 Filed 03/13/19 Page 8 of 8 PageID 11254




                                                       Telephone: (860) 251-5000
                                                       Facsimile: (860) 251-5218
                                                       jotoole@goodwin.com
                                                       dpolletta@goodwin.com
                                                       jdimarco@goodwin.com

                                                       Attorneys for Defendant Agri-Mark, Inc.

                                      CERTIFICATE OF SERVICE
           I certify that on March 13, 2019, I electronically filed the foregoing with the Clerk of

   Court pursuant to the Administrative Procedures for Electronic Filing in Civil and Criminal

   Cases of this Court by using the CM/ECF System, which will send a notice of electronic

   filing to all counsel of record.



   DATED: March 13, 2019                                  /s/    H. Timothy Gillis




                                                   7
